The defendant, Virgil McCann, was charged in the district court of Oklahoma county by information, with the crime of unlawful possession of intoxicating liquor after a former conviction; was tried, convicted, and sentenced to serve 60 days in the county jail and pay a fine in the sum of $500 and costs, and has appealed.
No brief has been filed on behalf of defendant and no appearance for oral argument has been made.
The proof shows that four officers armed with a search warrant searched the premises in control of the *Page 378 
defendant and found 37 pints of tax-paid whisky. The proof further shows that defendant has sustained two prior convictions for violations of the prohibitory law in the court of common pleas of Oklahoma county.
We have examined the transcript of the record; the information is sufficient to charge the offense of unlawful possession of intoxicating liquor after former conviction of a violation of the prohibitory law. The evidence is sufficient to sustain the conviction and the instructions properly presented the issues to the jury. Since no appearance has been made in this court on behalf of the defendant, nor brief filed, it is apparent that the appeal is without merit and that the judgment should be affirmed.
It is therefore ordered that the judgment and sentence of the district court of Oklahoma county be and the same is hereby affirmed.
BAREFOOT, J., concurs. DOYLE, J., not participating.